Exhibit 10.17
 
 
WALL STREET GRAND, LLC
Financial Marketing Consulting Services


January 3, 2012


This letter agreement (“the agreement”) will confirm our understanding whereby
ANYTHINGIT INC. herein referred to as (the “ANYTHINGIT INC ” or “Client”) has
engaged in a contract with Wall Street Grand, LLC and Jonathan Lebed, herein
collectively referred to as (“Provider”).


1.           Term


A.           The Client hereby retains Provider to provide services listed below
for a period of 3 month(s) starting January 15, 2012.


2.           Services


A.           The Client is retaining the services of Provider in order to assist
in its investor relations efforts for ANYTHINGIT INC (OTC BB: ANYI.OB) in order
to increase the investment community’s awareness of ANYTHINGIT INC (OTC BB:
ANYI.OB).


3.         Fees and Expenses


A.         The Client is to compensate Provider in the amount of $50,000 cash
and 2,000,000 rule 144 restricted shares.


B.         In addition to the fees payable by the Client to Provider pursuant to
the terms of this agreement, the Client hereby agrees to pay to Provider all
reasonable attorney’s fees and disbursements, incurred by Provider in collection
of its fees payable pursuant to the terms of this agreement.


4. Indemnification


A.           The Client understands that Provider cannot undertake to verify the
accuracy of information that the Client (or someone on behalf of the Client)
provides to Provider, or information included in material that has been prepared
by Provider and approved by the Client.


B.           The Client shall protect, defend, indemnify and hold harmless
Provider, and its respective officers, directors, employees, shareholders,
representatives, attorneys, accountants and agents from and against any and all
loses, liabilities, claims, counter claims, damages, deficiencies, judgments,
demands, actions, proceedings, costs and expenses (including reasonable
attorney’s fees, disbursements and other charges) of every kind and character
based upon or arising out of (i) the breach by the Client of any representation
or covenant of the Client contained herein, or (ii) the performance of any
services provided under this agreement, or any materials, releases, reports or
information that the Client(or someone on the Client’s behalf so authorized by
the Client) supplies to Provider or prepared by Provider. The Client’s agreement
to indemnify will survive the expiration or termination of this agreement.


C.           Provider shall protect, defend, indemnify and hold harmless the
Client, and its officers, directors, employees, shareholders, representatives,
attorneys, accountants and agents from and against any and all loses,
liabilities, claims, counter claims, damages, deficiencies, judgments, demands,
actions, proceedings, costs and expenses (including reasonable attorney’s fees,
disbursements and other charges) of every kind and character based upon or
arising out of (i) the breach by Provider of any representation or covenant of
Provider contained herein, or (ii) to the extent that such action arises out of
gross negligence or willful misconduct of Provider.  Provider’s agreement to
indemnify will survive the expiration or termination of this agreement.


D.           The Client hereby represents warrants and agrees that all
information that it or its employees, officers, directors or affiliates (or any
person on the Client’s behalf) provides to Provider for dissemination will
comply with any and all federal and state securities laws and the rules and
regulations of any applicable self regulating securities association and
securities exchange. All such information will be true and accurate, will fairly
represent the ANYTHINGIT INC (OTC BB: ANYI.OB) situation and will not contain
any misleading information or omit any information, which would make the
information that was provided materially misleading.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Non-Disclosure of Information.


A.           Provider acknowledges that the Client's trade secrets, private or
secret processes, methods and ideas, as they exist from time to time, customer
lists and information concerning the Client’s sources, products, services,
pricing, training methods, development, technical information, marketing
activities and procedures, credit and financial data concerning the Client
and/or the Client’s customers, and (the "Client Proprietary Information") are
valuable, special and unique assets of the Client. In light of the highly
competitive nature of the industry in which the Client's business is conducted,
Provider agrees that all Client Proprietary Information, heretofore or in the
future obtained by Provider as a result of Provider's association with the
Client shall be considered confidential.  In recognition of this fact, Provider
agrees that Provider, during the term of this agreement or at any time after its
expiration or termination, will not use or disclose any of such Client
Proprietary Information for Provider's own purposes or for the benefit of any
person or other entity or organization (except the Client) under any
circumstances, nor permit is officers, directors, employees, shareholders,
representatives, attorneys, accountants and agents to use or disclose any of
such Client Proprietary Information for such person’s own purposes or for the
benefit of any person or other entity or organization (except the Client) under
any circumstances, unless such Client Proprietary Information has been publicly
disclosed generally or, unless upon written advice of legal counsel reasonably
satisfactory to the Client, Provider is legally required to disclose such Client
Proprietary Information. In the event of a breach by Provider of any of the
provisions of Section 5A, Provider agrees that, in addition to any remedy at law
available to the Client, including, but not limited to monetary damages, the
Client, without posting any bond, shall be entitled to obtain, and Provider
agrees not to oppose the Client's request for equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available to the
Client.  Nothing herein contained shall be construed as prohibiting the Client
from pursuing any other remedies available to it for such breach or threatened
breach.


B.           The Client acknowledges that Provider's trade secrets, private or
secret processes, methods and ideas, as they exist from time to time, customer
lists and information concerning Provider's sources, products, services,
pricing, training methods, development, technical information, marketing
activities and procedures, credit and financial data concerning Provider and/or
Provider’s customers, and (the "Provider Proprietary Information") are valuable,
special and unique assets of Provider. In light of the highly competitive nature
of the industry in which Provider's business is conducted, the Client agrees
that all Provider Proprietary Information, heretofore or in the future obtained
by the Client as a result of Client’s association with Provider shall be
considered confidential.  In recognition of this fact, the Client agrees that
the Client, during the term of this agreement or at any time after its
expiration or termination, will not use or disclose any of such Provider
Proprietary Information for the Client's own purposes or for the benefit of any
person or other entity or organization under any circumstances, nor permit is
officers, directors, employees, shareholders, representatives, attorneys,
accountants and agents to use or disclose any of such Provider Proprietary
Information for such person’s own purposes or for the benefit of any person or
other entity or organization under any circumstances, unless such Provider
Proprietary Information has been publicly disclosed generally or, unless upon
written advice of legal counsel reasonably satisfactory to the Provider, the
Client is legally required to disclose such Provider Proprietary Information. In
the event of a breach by the Client of any of the provisions of Section 5B, the
Client agrees that, in addition to any remedy at law available to Provider,
including, but not limited to monetary damages, Provider, without posting any
bond, shall be entitled to obtain, and the Client agrees not to oppose
Provider's request for equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available to Provider.  Nothing herein
contained shall be construed as prohibiting Provider from pursuing any other
remedies available to it for such breach or threatened breach.


6.           Independent Contractor. Provider and the Client understand and
agree that Provider is an independent contractor and is not authorized to
obligate or commit the Client in any manner, and Provider is responsible for
compensation of its agents, employees and representatives.


7.           Entire Agreement. This agreement constitutes the entire agreement
between Provider and the Client with respect to consulting services. This
agreement supersedes all prior agreements or understandings between Provider and
the Client.


8.           Amendments. Provider and the Client may amend, supersede or modify
this agreement only in writing signed by each of Provider and the Client.


9.           Governing Law. This agreement will be governed and construed in
accordance with the laws of the state of Delaware without regard to any
principles of conflicts of law.


10.           Counterparts. Provider and the Client may execute this agreement
in two counterparts, each of which will be considered an original but all of
which together will constitute one and the same instrument.
 
 
 
 

--------------------------------------------------------------------------------

 

 
If this agreement correctly describes our understanding, please sign this
agreement. A facsimile transmission of this signed agreement shall be legal and
binding on all parties hereto. This agreement shall go into affect upon first
date written below:

 

WALL STREET GRAND LLC:         By: /s/ Gerard Adams     Gerard Adams– President
    January 3, 2012           /s/ Jonathan Lebed     Jonathan Lebed          
Date: 1/3/12               ANYTHINGIT INC:           Date: 1/12/12              
 Print Name: /s/ David Bernstein    David Bernstein, Chief Executive Officer  

 
 

